                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

JAMAR DARBY,
                                                           Civil No. 16-3660 (KM)
                            Petitioner,

                            v.                              MEMORANDUM AND ORDER

UNITED STATES OF AMERICA,

                            Respondent.


       Petitioner, Jamar Darby, tiled, by counsel, a motion to vacate, set aside, or correct his

sentence, under 28 U.S.C.        §   2255, based on the Supreme Court’s decision in Johnson v. United

S/cites, 135 S. Ct. 2551 (2015). On June 23, 2016, the late Hon. Jerome B. Simandle. then the

District’s Chief Judge, entered Standing Order 16-2 at the request of both the United States

Attorney and the Federal Public Defender for this District. Under that standing order, all      §   2255

motions filed in this district raising claims under Johnson were stayed for up to 150 days during

which the parties could confer and determine whether the petitioner’s challenge had merit. Under

the order, this stay would be lifted only upon a successful motion by one of the parties or the

expiration of the 150-day period.

       Following the conclusion of the standing-order stay period, the late Hon. William H.

Walls granted ajoint application to stay the proceeding pending decision by the Supreme Court

in Sessions   i’.   Dinzaya, 138 S. Ct. 1204 (2018). In the letter motion to stay this case pending

Dimaya, which Judge Walls so-ordered, Mr. Darby’s counsel stated, “After the Supreme Court

issues its opinion in Dinzaya, the parties will inform the Court what impact that decision has on

Mr. Darby’s motion,” (DE 3. 4.) The Supreme Court decided Dimayo in April 2018, but there
has been no further communication from the parties in this case. On July 18, 2019, Chief Judge

Freda L. Wolfson reassigned this case to me. (DE 5.)

          Therefore, IT IS this 23d day of September. 2019

          ORDERED that the Clerk of the Court shall vacate the stay of this proceeding; and it is

further

          ORDERED that respondent shall file a full and complete answer to the     § 2255   motion

within forty-five (45) days of the entry of this order; and it is further

          ORDERED that respondent shall raise by way of its answer any appropriate defenses that

it wishes the Court to consider, including, with respect to the asserted defenses, relevant legal

arguments with citations to appropriate legal authority; the answer shall also specifically address

how the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), affects this

proceeding; and it is further

          ORDERED that the answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts, or recordings of any proceedings, including all documentation

that may be material to the questions raised in the Motion; in lieu of providing certified copies,

however, respondent may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further

          ORDERED that petitioner may file and serve a reply in support of the motion within

forty-five (45) days after the answer is filed.




                                                                KE IN MCNULTY
                                                                United States District Judge
